Order filed April 18, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00729-CR
                                  ____________

                      ROBERT MICHAEL RILEY, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 122nd District Court
                             Galveston County, Texas
                         Trial Court Cause No. 11CR2269


                                       ORDER

      Appellant is represented by counsel, Tad A. Nelson. Appellant’s brief was
originally due December 21, 2012. Two extensions of time have been granted,
until April 10, 2013. On April 11, 2013, appellant’s filed a third motion for
extension of time, requesting 120 days. The motion is DENIED.

      Appellant’s brief is ordered filed in this court on or before May 20, 2013, or
this appeal will be abated for a hearing in the trial court to determine the reason for
the failure to file a brief. See Tex. R. App. P. 38.8(b).
PER CURIAM